Citation Nr: 1702660	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-38 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the spine.

2.  Entitlement to service connection for a cervical strain.

3.  Entitlement to service connection for depression.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1975 to October 1978.

This appeal arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran underwent a Video Conference hearing in September 2016 with the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The issue of entitlement to service connection for a cervical strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran suffers from depression linked to his in-service activities and injuries.

2.  Resolving all doubt in the Veteran's favor, the competent and credible evidence demonstrates that the Veteran's service-connected conditions preclude him from obtaining and maintaining substantially gainful employment.

3.  On September 30, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement an increased rating for degenerative arthritis of the spine.


CONCLUSIONS OF LAW

1.  PTSD is attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  

3.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for degenerative joint disease of the spine have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2016)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal for entitlement to an increased rating for degenerative joint disease of the spine in a September 2016 communication.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 

Depression

The Veteran contends that he is entitled to service connection for depression.  For the following reasons, the Board agrees. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence reveals the following:

In June 2012, the Veteran first underwent a Compensation and Pension (C&P) examination for depression in which the examiner determined the Veteran did not suffer from an objective mental disorder.

In January and July 2015, the Veteran submitted statements to the VA in which he explained the extent of his pain and the ways in which it led to his depression.  He stated that his mental health practitioners agreed that he suffered from a diagnosable mental condition, caused by the amount of pain that he experienced due to his service-connected conditions.

At the Veteran's September 2016 hearing, he explained that he first suffered from depression while in service, but that it did not become a problem until after he had exited service.  He initially sought treatment because he was suffering from nightmares and insomnia due to the amount of pain he was in.  He would sleep for no more than an hour a night and routinely experience three or four days without sleep.  On a day-to-day basis, the Veteran stated he was no longer able to accomplish all of the activities he used to accomplish, and he had virtually "given up everything," as he was no longer able to golf, swim, walk, play ball, or enjoy activities with his family.  Because of this, the Veteran rarely left his house.

In September 2016, the Veteran's treating mental health practitioner submitted a mental examination of the Veteran in which he concluded that the Veteran suffered from depression due to a back injury the Veteran incurred while in service.  The examiner opined the Veteran suffered from serious psychological problems which were connected to the Veteran's time in service.

A review of all the evidence supports the Veteran's claim of service connection for depression.  First, the Veteran's treating physicians believe the Veteran suffers from depression, and, notably, the September 2016 psychologist's statement diagnosed the Veteran with depression and concluded that the Veteran's depression stemmed from his service in the military.

The Board notes that in June 2012, the Veteran underwent a C&P examination for depression in which the examiner concluded the Veteran did not suffer from depression.  However, given the Veteran's treating physician's multiple diagnoses of depression and the in-depth report from a private psychologist (discussed above), the Board finds the evidence is at least in equipoise as to whether the Veteran has depression and its relation to service.

Thus, the Board finds the evidence concerning service connection to depression is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the criteria for service connection for PTSD have been met.

TDIU

The Veteran claims that he is entitled to TDIU.  For the following reasons, the Board finds that entitlement to TDIU should be granted.

Under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  Furthermore, for the purpose of one 40 percent disability in combination, disabilities of one or both upper extremities can be combined to reach 40 percent.  38 C.F.R. § 4.16 (a).

In this situation, the Veteran is collectively rated as 80 percent disabled due to his service-connected condition.  Thus, the Veteran is eligible for TDIU on a schedular basis.

Furthermore, at the September 2016 hearing, the Veteran stated that the impairments stemming from his service-connected disabilities render him completely unable to work.  As evidence of his inability to work, the Veteran pointed to his Social Security Disability payments, which began in 2009, and explained that he last worked in 2013 as a machinist.

Specifically, the Veteran explained, he was unable to work due to the pain in his back which prevented him from sitting for longer periods at computers or working in any type of physical labor.  The Veteran stated that he was unable to sit for longer than 30 minutes due to the excessive amounts of pain in his back.

Accordingly, considering the Veteran's service-connected disabilities, education and work history, there is considerable evidence that the Veteran is unable to work; the Veteran meets the schedular criteria for TDIU.  Thus, as the evidence rises to at least the level of equipoise, the benefit-of-the-doubt doctrine is for application and entitlement to TDIU is warranted.


ORDER

The appeal for entitlement to an increased rating for degenerative joint disease of the spine is dismissed.

Entitlement to service connection for depression is granted.

Entitlement to TDIU is granted.


REMAND

The Veteran warrants that he is entitled to service connection for a cervical strain.  The Veteran contends that an accident he suffered in 2010 further aggravated a cervical strain that he experienced while in the service.  To date, the Veteran has not been provided with an examination.  Given the available evidence of record, indicating a possible link between a cervical strain and service, a VA examination is necessary to determine whether the Veteran's strain is related to his time in service.  Thus, the Board finds that a remand is warranted for further evidentiary development.

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's cervical strain.

The examiner should determine whether it is as likely as not (50 percent probability or greater) that the Veteran's cervical strain began in or is related to the Veteran's time in service.

***In making this determination, the examiner should consider that the Veteran believes his 2010 car accident aggravated a pre-existing cervical strain, first encountered while the Veteran was in service.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


